DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (U.S. Patent Application Publication No. 2014/0312181) in view of Lee (U.S. Patent Application Publication No. 2016/0210551).

Regarding claim 1. Method for detecting switch degradation and failures comprising the steps of: 
Duan discloses: 
collecting and labelling, into predefined categories, switch machine data relative to a predetermined controlled switch placed in supervised environment and conditions; ([0070], fig. 3a)

pre-processing the labelled data; ([0053], [0044])
collecting data relative to the movements of a switch located on a railway track; and classifying the switch movements into said categories by applying the collected data to the final LSTM, thus detecting switch degradations and failures. (201 203 205 401 403 405, [0046], [0081])
Duan does not disclose
learning LSTM weights and cell parameters by performing a training phase on a LSTM network using the pre-processed data, thus obtaining a final LSTM model inclusive of architecture and parameters of the LSTM network suitable for analyzing switch data relative to movements of switches actually located on a railway track; 
However, in related art, Lee discloses: a method for using LSTM to train and perform analysis to determine language models, see abstract and [0093].  Lee teaches training using LSTM, and determining a final result based on the model. Lee teaches that the method provides the benefit of providing good results based on the training models. Thus, it would have been obvious to one having ordinary skill in the art of Artificial intelligence and computer programing to modify Duan in view of Lee’s teaching to obtain the benefit of using a model to train an identify track switch faults. 



Duan discloses: 
The method of claim 1, wherein the step of collecting and labelling switch measurement data includes measuring current and/or voltage signals associated with switch maneuvers of the controlled switch and sampling these signals. (Abstract and [0041])

Regarding claim 4. Duan discloses: 
The method of claim 1, wherein the step of pre-processing the labelled data includes applying predetermined feature extraction methods. (abstract 201 203 205)

Regarding claim 6. 
Duan discloses: 
 The method of claim 1, further comprising the step of sending an alarm if a degraded state of the switch is identified, said degraded state corresponding to data relative to a switch movement belonging to a category representative of a degradation or a failure. (309 state [0005][0042]-[0045][0086][0099], disclosing that the state of the switch may be clearly known. )


Duan discloses: 
A system for detecting switch degradation and failures comprising:
sensors placed in proximity of a controlled switch arranged to measure switch machine data relative to movements of the controlled switch; (505, [0041]-[0042])
a control unit, connected to said sensors, arranged to label said switch machine data into predetermined categories; ([0053]-[0054] [0044]-[0046] 101 )
a database arranged to store the labelled data; a control unit, connected to said database, arranged to pre-process the labelled data; (102 103 [0053] -[0054 [0044]-[0046])
Duan does not disclose: 
a LSTM network arranged to perform a training phase by using said pre-processed labelled data, so as to obtain a final LSTM model suitable for classifying switch data relative to switch movements of switches actually located on a railway track into said categories, thus detecting switch degradation and failures. 
However, in related art, Lee discloses: a method for using LSTM to train and perform analysis to determine language models, see abstract and [0093].  Lee teaches training using LSTM, and determining a final result based on the model. Lee teaches that the method provides the benefit of providing good results based on the training models. . 

Claim 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (U.S. Patent Application Publication No. 2014/0312181) in view of Lee (U.S. Patent Application Publication No. 2016/0210551) further in view of Devaney (U.S. Patent Application Publication No. 2002/0186039)

Regarding claim 2. 
Duan discloses all of the features of claim 1
 Duan does not disclose: 
The method of claim 1, wherein the step of pre-processing the labelled data comprises removing, from said labelled data, the overall mean and normalizing by the overall standard deviation of the labelled data. 
In related at, Devaney discloses at [0029]--[0045] normalizing [0038] the data, provides the benefit of easing the analysis of the data.  And as such, the normalized data provides the benefit of easing the data analysis See Figs. 5-6.  Thus, it would have been obvious to modify Duan in view of Devaney for the obvious benefits of easing data analysis and interpretation.  

Regarding claim 5.
Duan discloses all of the features of claim 1. 
Duan does not discloses: 
 The method of claim 4, wherein the feature extractions methods include calculation of the mean, calculation of standard deviation, calculation of function expansion. 
IN related art, Devaney discloses: 
The method of claim 4, wherein the feature extractions methods include calculation of the mean, calculation of standard deviation, calculation of function expansion. Devaney discloses at [0029]--[0045] normalizing [0038] the data, provides the benefit of easing the analysis of the data.  And as such, the normalized data provides the benefit of easing the data analysis See Figs. 5-6, which includes the mean, and standard deviation and function expansion at [0021][0025]-,  Thus, it would have been obvious to modify Duan in view of Devaney for the obvious benefits of easing data analysis and interpretation.  
Regarding claim 8. 
Duan discloses all of the features of claim 1
 Duan does not disclose: 

In related at, Devaney discloses at [0029]--[0045] normalizing [0038] the data, provides the benefit of easing the analysis of the data.  And as such, the normalized data provides the benefit of easing the data analysis See Figs. 5-6.  Thus, it would have been obvious to modify Duan in view of Devaney for the obvious benefits of easing data analysis and interpretation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898